         Case 1:20-cv-06693-JMF-KNF Document 7 Filed 08/24/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MICHAEL DEROSA,                                                        :
                                                                       :
                                    Plaintiff,                         :   20-CV-6693 (JMF) (KNF)
                                                                       :
                  -v-                                                  :            ORDER
                                                                       :
COMMISSIONER OF SOCIAL SECURITY,                                       :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        By separate Order today, the Court is referring this case to the assigned Magistrate Judge

for a report and recommendation on any motion for judgment on the pleadings. In accordance

with this District’s Standing Order governing challenges to denials of social security benefits

(see In re: Mots. J. Pleadings Social Sec. Cases, 16-MC-0171), the following briefing schedule

applies:

        x    Within 90 days of service, the Commissioner must serve and file the Electronic
             Certified Administrative Record (e-CAR), which will constitute the Commissioner’s
             answer, or otherwise move against the complaint.

        x    If Plaintiff wishes to file a motion for judgment on the pleadings, Plaintiff must do so
             within 60 days of the date on which the e-CAR was filed. The motion must contain a
             full recitation of the relevant facts and a full description of the underlying
             administrative proceeding.

        x    The Commissioner must file an answering brief within 60 days of the filing of
             Plaintiff’s motion.

        x    Plaintiff may file a reply within 21 days thereafter.

        In addition, to conserve resources, to promote judicial efficiency, and in an effort to

achieve a faster disposition of this matter, it is hereby ORDERED that the parties must discuss

whether they are willing to consent, under 28 U.S.C. § 636(c), to conducting all further
       Case 1:20-cv-06693-JMF-KNF Document 7 Filed 08/24/20 Page 2 of 2


proceedings before the assigned Magistrate Judge.

       If both parties consent to proceed before the Magistrate Judge, counsel for Defendant

must, within two weeks of the date of this Order, either mail or email to

Furman_NYSDChambers@nysd.uscourts.gov a fully executed Notice, Consent, and Reference

of a Civil Action to a Magistrate Judge form, a copy of which is attached to this Order (and also

available at https://www.nysd.uscourts.gov/node/754). If the Court approves that form, all

further proceedings will then be conducted before the assigned Magistrate Judge rather than

before the undersigned.

       If either party does not consent to conducting all further proceedings before the assigned

Magistrate Judge, the parties must file a joint letter, within two weeks of the date of this Order

advising the Court that the parties do not consent, but without disclosing the identity of the

party or parties who do not consent. There will be no adverse consequences if the parties do

not consent to proceed before the Magistrate Judge.

       SO ORDERED.

Dated: August 24, 2020                              __________________________________
                                                       __________________ _ ____________
       New York, New York                                    JESSE M. F FURMAN
                                                                         U MAN
                                                                         UR
                                                           United States District Judge




                                                2
